Citation Nr: 1715102	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for coronary atherosclerosis, for accrued benefit purposes.

2.  Entitlement to service connection for acute myeloid leukemia, for accrued benefit purposes.

3.  Entitlement to service connection for chronic obstructive pulmonary disease, for accrued benefit purposes.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefit purposes.

5.  Entitlement to service connection for the cause of the Veteran's death.

6.  Entitlement to recognition of the appellant's son, "R", as a "child" based upon permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Leann R. Baker, Agent


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965 in the United States Navy.  He died in November 2012, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and Philadelphia, Pennsylvania.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND


On her June 2016 VA Form 9s, the appellant requested a videoconference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a hearing before the Board in accordance with her request.  

The appellant should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




